UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:12/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofDecember 31, 2014(Unaudited) Deutsche Core Equity Fund Shares Value ($) Common Stocks 99.0% Consumer Discretionary 12.8% Auto Components 1.0% BorgWarner, Inc. Hotels, Restaurants & Leisure 1.3% Las Vegas Sands Corp. Starwood Hotels & Resorts Worldwide, Inc. Internet & Catalog Retail 1.5% Amazon.com, Inc.* (a) Expedia, Inc. (a) Media 2.0% Twenty-First Century Fox, Inc. "A" Walt Disney Co. Specialty Retail 4.1% Dick's Sporting Goods, Inc. Home Depot, Inc. L Brands, Inc. (a) Textiles, Apparel & Luxury Goods 2.9% NIKE, Inc. "B" VF Corp. Consumer Staples 9.3% Beverages 1.4% PepsiCo, Inc. Food & Staples Retailing 2.9% Costco Wholesale Corp. Kroger Co. Whole Foods Market, Inc. (a) Food Products 3.1% ConAgra Foods, Inc. Mead Johnson Nutrition Co. The WhiteWave Foods Co.* Household Products 0.8% Procter & Gamble Co. Personal Products 1.1% Estee Lauder Companies, Inc. "A" (a) Energy 7.5% Energy Equipment & Services 0.6% Schlumberger Ltd. Oil, Gas & Consumable Fuels 6.9% Anadarko Petroleum Corp. Antero Resources Corp.* (a) California Resources Corp.* Chevron Corp. EOG Resources, Inc. Occidental Petroleum Corp. Phillips 66 Pioneer Natural Resources Co. Financials 16.2% Banks 6.3% Citigroup, Inc. JPMorgan Chase & Co. Regions Financial Corp. Capital Markets 2.9% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. Consumer Finance 2.1% Capital One Financial Corp. Diversified Financial Services 0.7% Intercontinental Exchange, Inc. Insurance 2.9% MetLife, Inc. Prudential Financial, Inc. Real Estate Investment Trusts 1.3% Prologis, Inc. (REIT) Health Care 16.5% Biotechnology 4.9% Celgene Corp.* Gilead Sciences, Inc.* Medivation, Inc.* NPS Pharmaceuticals, Inc.* Health Care Equipment & Supplies 1.3% St. Jude Medical, Inc. Health Care Providers & Services 3.1% Express Scripts Holding Co.* McKesson Corp. Omnicare, Inc. (a) Life Sciences Tools & Services 1.9% Thermo Fisher Scientific, Inc. Pharmaceuticals 5.3% Allergan, Inc. Bristol-Myers Squibb Co. Merck & Co., Inc. Pfizer, Inc. Shire PLC (ADR) Industrials 10.9% Aerospace & Defense 2.3% Boeing Co. TransDigm Group, Inc. Electrical Equipment 1.9% AMETEK, Inc. (a) Regal-Beloit Corp. Industrial Conglomerates 3.0% General Electric Co. Roper Industries, Inc. Machinery 2.2% Pall Corp. Parker-Hannifin Corp. Road & Rail 1.5% Norfolk Southern Corp. Information Technology 19.9% Communications Equipment 1.0% Cisco Systems, Inc. Palo Alto Networks, Inc.* Internet Software & Services 4.0% Alibaba Group Holding Ltd. (ADR)* Facebook, Inc. "A"* Google, Inc. "A"* Google, Inc. "C"* IT Services 2.5% Cognizant Technology Solutions Corp. "A"* Visa, Inc. "A" (a) Semiconductors & Semiconductor Equipment 3.7% Analog Devices, Inc. (a) Avago Technologies Ltd. Intel Corp. (a) NXP Semiconductors NV* Software 4.5% Intuit, Inc. Microsoft Corp. Oracle Corp. Salesforce.com, Inc.* (a) Technology Hardware, Storage & Peripherals 4.2% Apple, Inc. Western Digital Corp. Materials 3.1% Chemicals 2.0% Dow Chemical Co. Ecolab, Inc. Containers & Packaging 1.1% Sealed Air Corp. Telecommunication Services 0.7% Wireless Telecommunication Services T-Mobile U.S., Inc.* (a) Utilities 2.1% Electric Utilities 0.8% NextEra Energy, Inc. Water Utilities 1.3% American Water Works Co., Inc. Total Common Stocks (Cost $2,647,036,620) Principal Amount ($) Value ($) Convertible Bonds 0.4% Consumer Discretionary 0.2% Fiat Chrysler Automobiles NV, 7.875%, 12/15/2016 Information Technology 0.2% Twitter, Inc., 144A, 0.25%, 9/15/2019 Total Convertible Bonds (Cost $15,093,000) Shares Value ($) Securities Lending Collateral 8.7% Daily Assets Fund Institutional, 0.10% (b) (c) (Cost $286,353,436) Cash Equivalents 0.6% Central Cash Management Fund, 0.06% (b) (Cost $19,967,308) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,968,450,364) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $2,969,745,555.At December 31, 2014, net unrealized appreciation for all securities based on tax cost was $603,749,283.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $636,539,811 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $32,790,528. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at December 31, 2014 amounted to $278,607,743, which is 8.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
